Citation Nr: 0612820	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
tinea pedis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  


FINDING OF FACT

Bilateral tinea pedis does not involve exposed areas, nor 
does it cover at least 5 percent of the entire body, or 
require intermittent systemic therapy such as corticosteroids 
or immunosuppressive drugs.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral tinea pedis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.118, Diagnostic 
Codes (DCs) 7806, 7813 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in December 2002.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted December 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA requires the VA to provide the claimant 
with notice of missing information and evidence that will 
assist in substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1056 (U.S. 
Vet. App. March 3, 2006).  The Board concludes that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file.  Thus, for 
these reasons any failure in the timing or language of the 
VCAA notice by the RO constitutes harmless error.

Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to an increased 
initial rating for his service-connected foot disorder.  
Therefore, any lack of notice by the VA to the veteran as now 
required by Dingess/Hartman constitutes harmless error. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Service medical records reflect the veteran's treatment for 
mild tinea corporis on his feet and mild tinea cruris with 
ointment and light duty.  His examination on discharge from 
service, dated in September 1967, indicate his feet and skin 
had no abnormalities.

Post-service, an April 2002 private medical record from 
A.S.G., D.P.M., the veteran's podiatrist, noted the veteran's 
chronic history of itchy feet.  Objective examination 
revealed severe tinea pedis between the left 4th and 5th toes, 
the left 4th and 3rd toes, the right 2nd and 3rd toes, and the 
right 4th and 5th toes.  Scaly skin was noted on both feet in 
a "moccasin" distribution.  The diagnosis was tinea pedis.  
The veteran was prescribed daily treatment with Spectazole 
cream.  

A VA dermatology examination was performed in May 2003.  The 
examiner had access to the veteran's medical records.  The 
veteran related his athlete's foot began during his service 
in Vietnam.  During the summer after he returned home, he 
developed itchy feet with red ulcers between the toes which 
cracked opened, bled, and wept.  This caused pain with 
walking.  Symptoms waxed and waned seasonally.  During the 
summer his feet cracked and bled often and he had thick 
yellow toenails as a result of tinea pedis.  He used several 
over-the-counter antifungal agents over the years, including 
Desenex and Mycelex.  He had bee prescribed a daily dose of 
Spectazole cream as a result of his recent visit with his 
podiatrist.  The veteran claimed some improvement in his 
condition and denied any side effects from the topical 
treatment.  He related that flare-ups of cracked, itchy feet 
occur every summer.  The disorder irritated him, but had not 
caused him to miss work.

On examination, the veteran's feet were warm and pink.  
Pulses were moderately impaired (2+) bilaterally.  Toenails 
were thickened, brittle and yellow with longitudinal ridges.  
Bilateral heels were thickened and scaly white.  Between his 
first and second toes and fourth and fifth toes bilaterally, 
well demarcated red fissures were noted surrounded by white 
macerated tissue.  The examiner found no evidence of 
hyperhidrosis.  Diagnosis was tinea pedis and onychomycosis.

Analysis

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2005)

780
6
Dermatitis or eczema.
Ratin
g
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005)

The Board notes that the predominant disability is itching 
and flaking of the skin.  It does not result in scars and 
does not result in disfigurement of the head, face or neck.  
Therefore, the disability is rated under the criteria for 
evaluation of dermatitis or eczema under DC 7806.
The veteran's May 2003 VA examination makes clear that less 
than 5 percent of the body is affected, on unexposed areas.  
The veteran has used only topical therapy, according to the 
examination and an April 2002 private medical record.  
Therefore, the veteran is not entitled to the higher, 10 
percent rating.

The preponderance of the objective medical evidence supports 
the current noncompensable rating for the veteran's tinea 
pedis.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2005).

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. § 4.118 consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more loosely analogous to the disability at 
issue, or would permit a higher schedular rating.

There is no indication in the record of any unusual 
disability picture that application of regular scheduler 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet App. 
337 (1996).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for any of his service-
connected disability associated with his tinea pedis, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the veteran filed 
his original claim for service connection has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board.




ORDER

An initial compensable rating for bilateral tenia pedis is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


